
	
		I
		112th CONGRESS
		2d Session
		H. R. 3997
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2012
			Mr. Barrow introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  deduction for expensing of environmental remediation costs.
	
	
		1.Expensing of environmental
			 remediation costs
			(a)In
			 generalSubsection (h) of
			 section 198 of the Internal Revenue Code of 1986 (relating to termination) is
			 amended by striking December 31, 2011 and inserting
			 December 31, 2013.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 expenditures paid or incurred after December 31, 2011.
			
